DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 13, 14, 16-18, and 20-22, drawn to a method of accessing a skin type of a user, and calculating a maximum UV exposure for periods within a future time interval, classified in A61Q17/04.
II. Claims 23, drawn to a method of accessing a set of skin characteristics and accessing a first set of locations occupied by the user during a preceding time interval classified in A61B5/441.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as 

Upon election of invention I, further restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 2, drawn to "accessing the skin type of the user comprises: accessing an eye color of the user; accessing a hair color of the user accessing a constitutional skin color of the user; accessing a proportion of pigment cell clusters on the skin of the user; and based on the eye color, the hair color, the constitutional skin color, and the proportion of pigment cell clusters extracted from the region of the photographic image, calculating the skin type of the user.” (from claim 2), classified in A61B5/448.
Claims 3-5, drawn to " wherein predicting the first set of locations occupied by the user during the first future time interval comprises, accessing a geospatial location of a mobile device associated with the user; " further comprising, accessing a first set of outdoor activities and durations of time commonly spent by the user performing activities in the first set of outdoor activities during a current time of year; and " wherein calculating the first predicted unprotected ultraviolet radiation exposure of the user during the first future time interval comprises: accessing the historical ultraviolet radiation irradiance data for a geographic region containing the geospatial location; and calculating the first predicted unprotected ultraviolet radiation exposure based on the historical ultraviolet radiation irradiance data for the geographic region and durations of , classified in A61B2560/0242.
Claim 7, drawn to "further comprising querying the user for confirmation of a skin sensitivity; and  wherein selecting the first sunscreen formula comprises: identifying a first subset of sunscreen formulas, in a population of existing sunscreen formulas, excluding components known to irritate the skin sensitivity; identifying isolating a second subset of sunscreen formulas, in the first subset of sunscreen formulas, characterized by sun protection factors greater than the first minimum sun protection factor; and selecting the first sunscreen formula from the second subset of sunscreen formulas.” , classified in A61B5/486.
Claim 8, drawn to " further comprising:  querying the user for confirmation of a skin sensitivity; and o querying the user for a first set of outdoor activities commonly performed by the user during a particular time of year; and wherein selecting the first sunscreen formula comprises inserting the first minimum sun protection factor, the skin sensitivity, and the first set of outdoor activities into a sunscreen formula model to calculate a first set of proportions of a set of sunscreen components.”, classified in A61B5/486.
Claim 9, drawn to ": further comprising, during initial setup of a user profile for the user, serving a prompt, to the user via a mobile device, to select a subset of sun-related goals goal from a set of sun-related goals and wherein calculating the maximum allowable ultraviolet radiation exposure for the duration of the first future time interval further comprises calculating the maximum allowable ultraviolet radiation exposure for the duration of the first future time interval based  , classified in A61B5/486.
Claims 10-11, drawn to "further comprising: during the first future time interval, recording a time series of actual ultraviolet irradiances detected by a mobile device comprising an ultraviolet sensor configured to detect intensity of incident ultraviolet radiation; calculating a first actual unprotected ultraviolet radiation exposure of the user during the first future time interval based on the time series of actual ultraviolet irradiances; predicting a second set of locations occupied by the user during a second future time interval succeeding the first future time interval; " based on historical ultraviolet radiation data and the second set of locations, calculating a second predicted unprotected ultraviolet radiation exposure of the user during the second future time interval; in response to the first actual unprotected ultraviolet radiation exposure exceeding the first predicted unprotected ultraviolet radiation exposure, increasing the second predicted unprotected ultraviolet radiation exposure; calculating a second minimum sun protection factor predicted to reduce the second predicted unprotected ultraviolet radiation exposure to less than the maximum allowable ultraviolet radiation exposure; selecting a second sunscreen formula, different from the first sunscreen formula, characterized by a second sun protection factor greater than the second minimum sun protection factor; and supplying a second volume of the second sunscreen formula to the user.” (from claim 10), classified in G01J2001/4266.
Claim 13, drawn to "further comprising: during the first future time interval, receiving confirmation from the user of a plan to visit a new location during a first subinterval of the first future time interval, the new location excluded from the first set of locations; based on historical ultraviolet radiation irradiance data for the new location and a duration of the first subinterval, calculating a second predicted unprotected ultraviolet radiation exposure of the user during the first subinterval; calculating a second minimum sun protection factor predicted to reduce the second predicted unprotected ultraviolet radiation exposure to less than the maximum allowable ultraviolet radiation exposure; and in response to the second minimum sun protection factor exceeding the first sun protection factor of the first sunscreen formula. selecting a second sunscreen formula characterized by a second sun protection factor greater than the second minimum sun protection factor.”, classified in A61Q17/04.
Claim 14, drawn to "wherein predicting the first set of locations occupied by the user during the first future time interval comprises: accessing a digital calendar associated with the user; and  extracting the first set of locations from a set of events contained in the digital calendar; wherein calculating the first predicted unprotected ultraviolet radiation exposure of the user during the first future time interval comprises, for each location in the first set of locations, calculating a predicted unprotected ultraviolet radiation exposure at the location based on historical ultraviolet radiation irradiance data for the location; and wherein selecting the first sunscreen formula comprises selecting the first  , classified in A61B5/7275
Claim 16, drawn to "during initial setup of a user profile for the user on a sunscreen supply platform: accessing a geospatial location of a mobile device associated with the user; accessing demographic information of the user; and accessing  a first set of outdoor activities planned for the user for a current time of year; and wherein predicting the first set of locations occupied by the user during the first future time interval and calculating the first predicted unprotected ultraviolet radiation exposure of the user during the first future time interval comprises: identifying a cohort of users, on the sunscreen supply platform, associated with demographic information similar to demographic information of the user, associated with a geographic region containing the geospatial location of the mobile device, and associated with outdoor activities similar to the first set of outdoor activities; predicting the first set of locations based on types and durations of locations frequented by the cohort of users; and calculating the first predicted unprotected ultraviolet radiation exposure of the user during the first future time interval based on actual ultraviolet indices detected by ultraviolet sensors, associated with the cohort of users, when occupying locations similar to the first set of locations.” , classified in A61B2560/0242.
Claim 17, drawn to "further comprising: predicting a second set of locations occupied by the user during a second future time interval succeeding the first future time interval; based on historical ultraviolet radiation data and the second set of locations , calculating a second predicted unprotected ultraviolet  , classified in A61Q19/004.
Claim 18, drawn to "further comprising, on a current day within the first future time interval: at a mobile device associated with the user and comprising an ultraviolet sensor configured to detect intensity of incident ultraviolet radiation: accessing a current location of the mobile device; based on the current location of the mobile device, a current time, and a current date, calculating a target direct orientation of the mobile device for which a primary axis of the ultraviolet sensor is approximately normal to the sun; tracking an orientation of the mobile device; and  in response to the orientation of the mobile device approximately aligning with the target direct orientation at the current time, storing a current value read from the ultraviolet sensor at approximately the current time as a current direct ultraviolet value; calculating a current ultraviolet irradiance proximal the current location at the current time based on the current direct ultraviolet value; tracking a cumulative unprotected ultraviolet radiation exposure of the user on the current day based on the current ultraviolet irradiance and preceding ultraviolet irradiance values calculated at the mobile device on the current day; and in response to the cumulative unprotected ultraviolet radiation exposure exceeding a threshold unprotected ultraviolet radiation exposure, serving a prompt to the user to apply the first sunscreen formula.” , classified in G01J2001/4266.
Claim 21, drawn to "wherein selecting the skincare formula comprises selecting a sunscreen formula configured to reduce the predicted unprotected ultraviolet radiation exposure of the user during the future time interval.”, classified in A61Q17/04.
Claim 22, drawn to further comprising, supplying a first volume of the first sunscreen formula to the user”, classified in A61Q17/04.

The inventions are distinct, each from the other because of the following reasons:
Inventions aa through ll are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Claims 1, 6 and 20 link(s) inventions IA through ID.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 6 and 20.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claims 1, 6 and 20 will be examined along with one of Inventions aa through ll.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/Primary Examiner, Art Unit 2886